DETAILED ACTION

This action is in response to the Application filed on 12/15/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/15/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  

Claim Objections
Claim(s) 16 is/are objected to because of the following informalities:  
Claim 16 recites “the feedback voltage” in line 2. Said limitation lacks antecedent basis, it appears that it should be “the feedback signal”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “switched capacitor circuit” in claim 20 is used by the claim to mean “resistor,” while the accepted meaning is “switched capacitor.” The term is indefinite because the specification does not clearly redefine the term.
In other words, a resistor cannot be in form of a switched capacitor because the specifications do not define a resistor as a switched capacitor. Figs. 3B and 3D discloses replacing a resistor by a switched capacitor, meaning that a resistance is in form of a switched capacitor.

Allowable Subject Matter
Claims 14 – 19 is/are allowed.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 14 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A power controller for a power converter converting an input voltage into an output voltage, wherein the power converter includes a primary winding, a secondary winding and an auxiliary winding inductively coupled to each other, the power controller comprising: a switch driver for providing a driving signal to a power switch to control an inductor current through the primary winding; and an ON-time controller for controlling an ON time of the driving signal according to a compensation signal, wherein the compensation signal is generated by comparing the output voltage with a first reference voltage; and a frequency controller for controlling a switching frequency of the driving signal based on the compensation signal and a feedback signal at a feedback node coupled to the auxiliary winding, the frequency controller comprising: a low-pass filter for low-pass filtering the compensation signal to generate a delayed compensation signal; a frequency generator for determining the switching frequency according to the delayed compensation signal; and an output voltage detector, for comparing the feedback signal with a second reference voltage, to control the low-pass filter.”. 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2013/0258723 discloses a flyback converter with constant voltage and constant current control.
US Pub. No. 2014/0016373 discloses a flyback converter with a control circuit comprising a primary control circuit adapted to generate a driving signal for a switching element at the input side of the power supply; a secondary control circuit adapted to monitor an output signal at the output side of the power supply; and an opto-coupler, wherein the opto-coupler is arranged to receive its input from the secondary control circuit and to provide a control signal to the primary control circuit, and the primary control circuit comprises a compensation circuit adapted to process the control signal to generate a compensation signal for reducing power consumption in the opto-coupler, wherein the compensation circuit is adapted to generate the compensation signal such that a current in the opto-coupler tends to return to a desired minimum value.
US Pub. No. 2012/0224397 discloses a flyback converter with constant voltage and constant current control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838